
	

113 HJ 113 IH: Removing the deadline for the ratification of the equal rights amendment.
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		2d Session
		H. J. RES. 113
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Ms. Speier (for herself, Mr. Barber, Ms. Bass, Mrs. Beatty, Mr. Bishop of New York, Mr. Heck of Washington, Ms. Clark of Massachusetts, Mr. Blumenauer, Ms. Bonamici, Mr. Braley of Iowa, Ms. Brownley of California, Mr. Cárdenas, Mr. Carney, Mr. Cartwright, Ms. Castor of Florida, Ms. Chu, Mr. Cicilline, Mr. Clay, Mr. Cohen, Mr. Connolly, Mr. Conyers, Mr. Cummings, Mrs. Davis of California, Mr. DeFazio, Ms. DeGette, Mr. Delaney, Ms. DeLauro, Mr. Deutch, Mr. Dingell, Mr. Doggett, Ms. Edwards, Mr. Ellison, Ms. Eshoo, Mr. Farr, Ms. Frankel of Florida, Mr. Garamendi, Mr. Grayson, Mr. Grijalva, Ms. Hahn, Mr. Hastings of Florida, Mr. Higgins, Mr. Himes, Mr. Holt, Mr. Honda, Mr. Hoyer, Mr. Huffman, Mr. Israel, Mr. Johnson of Georgia, Mr. Kennedy, Mr. Kildee, Mr. Kind, Mr. Langevin, Ms. Lee of California, Mr. Levin, Mr. Lowenthal, Ms. Michelle Lujan Grisham of New Mexico, Mrs. Carolyn B. Maloney of New York, Ms. McCollum, Mr. McDermott, Mr. McGovern, Mr. Michaud, Mr. George Miller of California, Ms. Moore, Mr. Moran, Mr. Murphy of Florida, Mrs. Napolitano, Mr. Nolan, Ms. Norton, Mr. Peters of California, Ms. Pingree of Maine, Mr. Pocan, Ms. Roybal-Allard, Mr. Ruppersberger, Ms. Linda T. Sánchez of California, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Scott of Virginia, Ms. Shea-Porter, Mr. Sherman, Mr. Sires, Ms. Slaughter, Mr. Smith of Washington, Mr. Swalwell of California, Mr. Takano, Mr. Thompson of California, Mr. Tierney, Ms. Titus, Ms. Tsongas, Mr. Van Hollen, Mr. Veasey, Ms. Wasserman Schultz, Mr. Waxman, Mr. Welch, Mr. Yarmuth, Mr. Peterson, Mr. Pascrell, Ms. Hanabusa, Mr. Sean Patrick Maloney of New York, Mr. Brady of Pennsylvania, Mr. Richmond, Ms. Wilson of Florida, Mr. Gutiérrez, Mr. Peters of Michigan, Mrs. Negrete McLeod, Ms. Kaptur, Mr. Ryan of Ohio, Mr. Pallone, Mrs. McCarthy of New York, and Ms. Matsui) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Removing the deadline for the ratification of the equal rights amendment.
	
	
		That notwithstanding any time limit contained in House Joint Resolution 208, 92d Congress, as
			 agreed to in the Senate on March 22, 1972, the article of amendment
			 proposed to the States in that joint resolution shall be valid to all
			 intents and purposes as part of the Constitution whenever ratified by the
			 legislatures of three-fourths of the several States.
		
